Citation Nr: 0916683	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet.

2.  Entitlement to a compensable initial rating for service-
connected pes planus (flat feet).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to March 
1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2005 and May 2006 decisions by the RO in 
Oakland, California, that denied service connection for 
residuals of frostbite of the feet, and granted service 
connection for pes planus, rated noncompensable.  The Veteran 
appealed both determinations.

The May 2005 rating decision apparently denied the veteran's 
claim for service connection for residuals of frostbite of 
the feet on a de novo basis.  The Board notes that despite 
the determination reached by the RO in the May 2005 decision, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim for service connection for residuals 
of frostbite of the feet.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  In this case, that issue was previously 
denied in an unappealed November 1986 RO decision.  Thus, 
that issue is phrased accordingly on the cover page.

In a March 2009 communication, the Veteran withdrew a hearing 
request, as he was unable to appear.

The application to reopen a claim of entitlement to service 
connection for residuals of frostbite of the feet is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The Veteran's bilateral pes planus is manifested by no more 
than mild bilateral acquired flatfoot (pes planus) when 
symptoms are relieved by built-up shoe or arch support.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Shinseki v. 
Sanders, No. 07-1209, 2009 WL 1045952 (U.S. April 21, 2009).

In this case, in a January 2006 letter, issued prior to the 
decision on appeal, and in a March 2008 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  The March 
2008 letter advised the Veteran how disability evaluations 
and effective dates are assigned, and the type evidence which 
impacts those determinations.  The claim was last 
readjudicated in September 2008.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for pes 
planus.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service 
treatment records.

The Board notes that a VA examination has not been provided 
with respect to the claim for a higher initial rating for pes 
planus.  The Board notes that efforts have been unsuccessful 
in examining the Veteran, due to his incarceration in a 
California State Correctional facility.  The Court has held 
that VA must tailor its assistance to the peculiar 
circumstances of obtaining examination of an incarcerated 
claimant.  Bolton v. Brown, 8 Vet. App. 185 (1995).  The 
Bolton Court indicated that alternative means to obtain 
examination of an incarcerated claimant include:  (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets; or (3) sending a VA 
examiner to the correctional facility to conduct the 
examination.  

Attempts were made to obtain some sort of report or 
examination via the prison system; reports of these contacts 
are in the file.  VA medical center memoranda are also in the 
file from the VA Palo Alto Health Care System to the effect 
that it did not have any examiners who were able to travel to 
the correctional facility where the Veteran is incarcerated.

After unproductive requests for an in-prison examination, the 
RO provided an  additional opportunity for the Veteran to 
submit additional evidence.  The Veteran subsequently 
submitted a prison medical form reflecting his need for 
special or modified shoes.  He stated that he intended to 
submit additional prison medical records regarding his pes 
planus, but has not done so.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting medical release 
forms, as well as describing the impact his pes planus had on 
his functioning.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008). Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2008).

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, the evidence does not support 
the assignment of staged ratings for pes planus.

Throughout the rating period on appeal, the Veteran's 
bilateral pes planus has been rated as noncompensable under 
38 C.F.R. § 4.71a, DC 5276. 

DC 5276 provides a noncompensable (0 percent) evaluation for 
mild bilateral acquired flatfoot (pes planus) when symptoms 
are relieved by built-up shoe or arch support.  To be 
entitled to the next-higher 10 percent rating, the evidence 
must demonstrate moderate bilateral acquired flatfoot where 
the weight-bearing lines are over or medial to the great toes 
and there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  

As noted above, a VA examination has not been held with 
respect to the claim for a higher initial rating for pes 
planus.  The Board notes that efforts have been unsuccessful 
in examining the Veteran, due to his incarceration in a 
California State Correctional facility.

The evidence on file includes service treatment records from 
the Veteran's 1960-1963 period of active duty reflecting 
treatment for flat feet (pes planus), including arch 
supports.  In June 1961, he complained of foot pain, and the 
examiner diagnosed marked 3rd degree pes planus.  In July 
1961, an orthopedic examiner diagnosed moderately severe and 
non-rigid pes planus.  On separation examination in February 
1963, it was noted that he had marked pes planus.

Post-service medical records are negative for complaints or 
treatment of pes planus for many years.  

VA medical records dated in January 1995 reflect that the 
Veteran was seen for other conditions, and also complained of 
painful swollen feet.  An internist recommended further 
evaluation by the prosthetic service for possible arch 
supports, as well as an X-ray study.  Upon discharge, he was 
given a referral for further evaluation of his feet.  It does 
not appear that he subsequently received additional 
evaluation.  VA medical records dated in May 1995 reflect 
that the Veteran was diagnosed with phlebitis of the left 
lower extremity; an X-ray study of the left foot showed no 
bony disease.  There was no tenderness in the right lower 
extremity.

Prison treatment records from Soledad Correctional Training 
Facility dated from 2006 to 2008 reflect that the Veteran has 
been prescribed special or modified shoes due to a problem 
with his feet.  

By a statement dated in July 2007, the Veteran said that arch 
supports did not help his feet, and had never done so.  He 
said it was painful to walk without shoes.  In his VA Form 9 
dated in July 2007, he stated that "arch supports and 
youth" previously helped him to get around, but that his 
condition had worsened with age.  In July 2008, he said he 
could not stand for long periods of time and could not walk 
long distances.  He said he had received corrective shoes on 
three occasions, but they were no longer helpful.

Having reviewed the evidence of record pertaining to this 
claim, the Board must conclude that a compensable rating for 
the Veteran's bilateral pes planus is not warranted for any 
portion of the rating period on appeal.  In this regard, the 
Board notes that the Veteran has indicated that he has pain 
and difficulty with walking and prolonged standing, and that 
the medical evidence on file reflects that the Veteran 
requires corrective shoes for his pes planus.  

The Board finds that there is no basis for a higher rating 
under DC 5276, as there is no medical evidence of record 
dated since service connection was established in June 2005 
showing that the Veteran has moderate bilateral acquired 
flatfoot where the weight-bearing lines are over or medial to 
the great toes and there is inward bowing of the tendo 
achillis and pain on manipulation and use of the feet.  As 
such, the Board finds that a compensable rating is not 
warranted for pes planus under DC 5276 throughout the rating 
period on appeal. 

In reaching the above conclusion, the Board recognizes that 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45 
(2007).  The Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this case, DC 5276 is not based on limitation of 
motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  In any event, there has been no 
demonstration of additional functional limitation such as to 
enable a finding that the Veteran's disability picture most 
nearly approximates the next-higher 10 percent evaluation for 
any portion of the rating period on appeal.

The Board has also considered whether the Veteran would be 
entitled to a compensable evaluation under other diagnostic 
criteria related to the foot.  These diagnostic codes do not 
apply, however, as there is no evidence that the Veteran has 
bilateral weak foot (DC 5277), acquired claw foot (pes cavus) 
(DC 5278); metatarsalgia (Morton's disease) (DC 5279); hallux 
valgus (DC 5280); hallux rigidus (DC 5281) or hammer toe (DC 
5282).  A higher rating is not warranted under these 
diagnostic codes.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to a compensable initial rating for bilateral pes 
planus is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's application to reopen a previously denied claim for 
service connection for residuals of frostbite of the feet.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

While the Veteran was issued letters advising him of the 
evidence needed for a claim for service connection for 
residuals of frostbite of the feet, he was not advised that 
new and material evidence was needed to reopen his claim, he 
was not advised of the basis for the prior denial of this 
claim, and the letters do not comply with Kent.  Thus, the RO 
should send the Veteran and his representative a corrective 
VCAA letter that complies with the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and 
includes a description of the evidence needed to substantiate 
the claim for service connection for residuals of frostbite 
of the feet based on new and material evidence by informing 
him of the elements required to establish service connection 
that were found insufficient in the prior denial.  In this 
regard, the Veteran's claim for service connection for 
residuals of frostbite of the feet was denied by the RO in 
November 1986 essentially due to lack of objective evidence 
of a current disability of the feet due to frostbite of the 
feet in service.  It was also noted that the Veteran had 
failed to report for a VA examination scheduled in connection 
with his service connection claim.  

Any pertinent medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to whether new and 
material evidence has been submitted 
sufficient to reopen the Veteran's 
previously denied claim for service 
connection for residuals of frostbite of 
the feet.  The notice should address what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial, as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his 
residuals of frostbite of the feet.  
After securing the necessary release, the 
RO/AMC should request any records which 
are not duplicative of those already 
contained in the claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


